     Case: 1:19-cv-02299 Document #: 54 Filed: 08/31/20 Page 1 of 5 PageID #:352



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KEVIN SROGA,                                            )
                                                        )
                Plaintiff,                              )
                                                        )
        v.                                              )
                                                        )
RENDERED SERVICES INC., WILLIAM                         )       Case No. 19-cv-2299
NESTOS, and JOHN DOE, Agent for Rendered                )
Services                                                )       Judge Sharon Johnson Coleman
                                                        )
                Defendants.                             )


                             MEMORANDUM OPINION AND ORDER

        Plaintiff Kevin Sroga filed his complaint, which the Court deemed filed on May 13, 2019

after granting him leave to proceed in forma pauperis, which includes a number of federal and state

law claims. Sroga invoked 42 U.S.C. § 1983, 42 U.S.C. § 1985, and 42 U.S.C. § 1986 to allege that

his Fourth, Fifth, and Fourteenth Amendment rights, among others, were violated in conjunction

with the tow of ten vehicles and a boat. Sroga brought claims against Rendered Services Inc.,

William Nestos, John Doe, the Illinois Commerce Commission, and the State of Illinois. The Court

dismissed Sroga’s claims against the Illinois Commerce Commission and the State of Illinois on

November 20, 2019. Defendants Rendered Services and Nestos (“Defendants”) filed the present

motion for summary judgment on October 22, 2019. For the reasons stated herein, this Court

grants Defendants’ motion for summary judgment [29].

Background

        The following facts are undisputed. Sroga did not file a response brief or supporting

materials as required by Local Rule 56.1(b). Therefore, the Court accepts as true all material facts set

out in Defendants’ Local Rule 56.1(a) statement. Cracco v. Vitran Express, Inc., 559 F.3d 625, 632 (7th

Cir. 2009).
     Case: 1:19-cv-02299 Document #: 54 Filed: 08/31/20 Page 2 of 5 PageID #:353



        Defendant Rendered Services, Inc. is a licensed commercial relocator under the Illinois

Commercial Relocation of Trespassing Vehicles Law. It is the business of towing unlawfully parked

vehicles from private property, pursuant to contracts with property owners (e.g. strip malls,

apartment complexes, retail store parking lots). Defendant William Nestos is Rendered’s general

manager at its Rascher location.

        The present lawsuit arises out of Rendered’s towing of ten vehicles and a boat with a trailer

from a location on West North Avenue in Chicago, Illinois on February 13 and 14, 2017. This is the

third time Sroga has filed a lawsuit against Rendered regarding the same incident.

        On February 27, 2017, Sroga filed a Complaint for Replevin against Rendered in the Circuit

Court of Cook County, Illinois. The Complaint alleged that Rendered towed ten motor vehicles and

one boat with a trailer allegedly belonging to Sroga. On April 10, 2017, Sroga voluntarily dismissed

the case without prejudice pursuant to 735 ILCS 5/2-1009.

        On May 2, 2017, Sroga filed his Complaint for Conversion against Rendered in the Circuit

Court of Cook County, Illinois. The Conversion Complaint alleged monetary damages as a result

Rendered towing the same ten motor vehicles and one boat with a trailer, which was also alleged in

the Replevin Complaint. On September 1, 2017, the court dismissed the case for want of

prosecution.

        On May 13, 2019, Sroga filed the instant case. This action is based on the same facts as the

Replevin Complaint and Conversion Complaint, namely, the towing of ten motor vehicles and a

boat with a trailer owned by Rendered that were located at W. North Avenue, Chicago, Illinois.

Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A



                                                   2
     Case: 1:19-cv-02299 Document #: 54 Filed: 08/31/20 Page 3 of 5 PageID #:354



genuine issue of material fact exists only if there is sufficient evidence for a reasonable jury to return

a verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505,

91 L.Ed.2d 202 (1986). Where, as here, the non-moving party fails to respond as set forth in Local

Rule 56.1(b), the Court does not automatically grant summary judgment, but still reviews the facts

and draws all reasonable inferences in the light most favorable to the non-moving party. See Cracco,

559 F.3d at 632; Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006) (“the Supreme Court has made

clear that even pro se litigants must follow rules of civil procedure.”). As noted above, however, the

facts presented by the Defendants are undisputed.

Discussion

        Defendants argue that they are entitled to a judgment as a matter of law on Sroga’s federal

claims because they are barred by applicable statues of limitations. The Court agrees.

        Sroga brings counts I and II of the complaint under 42 U.S.C. § 1983 and Count III

under 42 U.S.C. § 1985, both of which do not have an express statute of limitations. Instead, federal

courts hearing claims under § 1983 and § 1985 adopt the forum state's statute of limitations for

personal injury claims. See Ross v. Illinois, 48 Fed. Appx. 200, 202 (7th Cir. 2002); Ashafa v. City of

Chicago, 146 F.3d 459, 461 (7th Cir.1998). In Illinois, the statute of limitations for personal

injury claims is two years. Dominguez v. Hendley, 545 F.3d 585, 588 (7th Cir.2008). Thus, the statue of

limitations for Sroga’s § 1983 and § 1985 claims is two years. Federal law determines when a claim

accrues, which is “when the plaintiff knows or should know that his or her constitutional rights have

been violated.” Behavioral Inst. of Indiana, LLC v. Hobart City of Common Council, 406 F.3d 926, 929 (7th

Cir.2005). Accordingly, Sroga’s § 1983 and § 1985 claims accrued on February 13 and 14, 2017,

when the vehicles and boat were towed. He filed the present complaint on May 13, 2019, more than

two years after the statute of limitations expired.




                                                      3
     Case: 1:19-cv-02299 Document #: 54 Filed: 08/31/20 Page 4 of 5 PageID #:355



        Sroga brings Count IV of the complaint pursuant to 42 U.S.C. § 1986, which carries its

own statute of limitations of one year after the underlying § 1985 cause of action has accrued. 42

U.S.C.A. § 1986. Sroga has alleged that Defendant Nestos had direct knowledge of the underlying

§ 1985 claim at the time it occurred, and that he participated it in. Thus, the state of limitations

expired one year after the vehicles and boat were towed on February 13 and 14, 2007.

        Furthermore, the Illinois savings statue does not help Sroga to avoid the expired statute of

limitations. That statute, 735 ILCS 5/13–217, permits an action that had been dismissed

for want of prosecution (among other things) to be refiled within one year after dismissal even if the

statute of limitations had run. Regardless of the issue that this is Sroga’s third re-filing, the extra

time provided by the savings statute ran out before Sroga filed this lawsuit. The Circuit Court of

Cook County dismissed Sroga’s case on September 1, 2017 and he filed this action on May 13, 2019,

well after a year had passed.

        Accordingly, the Court grants the Defendants’ motion for summary judgment on Counts I-

IV. Because the Court has dismissed all federal claims over which it had original jurisdiction, it

declines to exercise supplemental jurisdiction over the state law claims—Count V (adverse

possession), Count VI (conversion), Count VII (intentional infliction of emotional distress), and

Count VIII (respondeat superior).

Conclusion

        Based on the foregoing, no genuine issue of material fact exists as to any of Sroga’s claims,

and Defendants are entitled to judgment as a matter of law. The Court grants Defendants’ motion

for summary judgment [29] and dismisses Sroga’s complaint. Civil case terminated.




                                                     4
    Case: 1:19-cv-02299 Document #: 54 Filed: 08/31/20 Page 5 of 5 PageID #:356



IT IS SO ORDERED.

Date: 8/31/2020

                               Entered: _____________________________
                                        SHARON JOHNSON COLEMAN
                                           United States District Judge




                                        5
